Detailed Action1
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 17, 2022 has been entered.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 1 is objected to because of an informality: the word “an” should be inserted before “oil port” in line 2.  Appropriate correction is required.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (“AAPA”) in view of JP58-149601 (“JP601”) and of US Patent No. 2,543,585 (“Miller”).
Regarding claim 1, AAPA teaches an accumulator (11) comprising: an accumulator housing (21) provided with a gas filling opening (22) and oil port (23); a diaphragm (41) having flexibility provided inside the accumulator housing that divides the accumulator housing into a gas filled chamber (24) and an oil filled chamber (25) (fig. 4, para. [0003]), the diaphragm being formed of a rubber or resin material and configured to contact an opening peripheral edge (22a) of the gas filling opening when deformed in response to a pressure fluctuation in the oil filled chamber (figs. 4-5, paras. [0003]-[0007]); a disc-shaped poppet attached to the diaphragm at a location that corresponds to a location of the gas filling opening (figs. 4-5, para. [0004], i.e. the poppet attached to poppet attachment portion 46); and a space (32) in the gas filling opening (figs. 4-5, para. [0007]). 
AAPA fails to explicitly teach communication passages which allow communication between a space in the gas filling opening and a gas filled chamber of the accumulator housing in a state where the diaphragm contacts the opening peripheral edge of the gas filling opening, the communication passages are generated by an uneven shape …, the uneven shape including a plurality of projections separated by the communication passages. However, this would have been obvious in view of JP601. 
JP601 is also directed to an accumulator (pages 2-3, wherein all references to JP601 refer to the document submitted with the IDS filed on December 19, 2019). JP601 teaches that when the flexible element 11 contacts the peripheral edge of the gas opening that air may be trapped in pockets within the gas chamber (fig. 2, page 3). Thus, JP601 teaches that it is known to provide grooves 124 or holes 125 adjacent the gas opening that allow the gas opening to be in fluid communication with the rest of the gas chamber when the diaphragm 11 is covering the gas opening (figs. 3 & 4, pages 3-5). When the grooves 124 are provided, they are separated by projections that form bottom surface 1211 (fig. 3, page 3).
In this case, both AAPA and JP601 teach an accumulator wherein a flexible element is configured to cover a gas opening. JP601 teaches one of skill in the art that a flexible element covering a gas opening can leave pockets of trapped air elsewhere within the accumulator, thus, it is predictable to remove the pockets of trapped air by providing grooves and/or holes allowing the space within the gas opening to communicate with rest of the gas chamber when the diaphragm covers the gas opening. Therefore, in order to prevent pockets of air having differing pressures when the diaphragm is contacting the opening peripheral edge, it would be obvious to provide grooves on the interior surface of housing 21 of AAPA that extend outward from the opening peripheral edge 22a and allow the gas opening to be in fluid communication with the rest of the gas chamber 24.
Given the above modification, as described by JP601 above, the grooves separate a plurality of projections that define an interior surface that the diaphragm contacts.
AAPA et al. fail to explicitly teach the communication passages are generated by an uneven shape provided in the diaphragm, wherein the projections are formed of the rubber or resin material of the diaphragm. However, this would have been obvious in view of Miller.
Miller is also directed to an accumulator having a flexible element separating the liquid and gas chambers (col. 1 lines 1-6). Miller teaches that flexible elements don’t expand and contract uniformly, thus causing the flexible element to trap fluid when sealing an opening (col. 1 line 53 – col. 2 line 12). Thus, Miller teaches that the portion of the flexible element that covers the opening is provided with projections 30 that delimit grooves so that the space within the opening can be in fluid communication with the interior of the accumulator (fig. 2, col. 3 line 66 – col 4 line 45). As illustrated in figure 2, the shape of the projections 30 and grooves 31 is an annular shape.
In this case, both AAPA et al. and Miller are concerned with maintaining fluid communication between the interior of the accumulator and the space within a fluid opening when the flexible element covers the opening. While AAPA et al. teach to provide grooves and projections on the accumulator housing, Miller teaches that grooves and projections can predictably be provided on the flexible element instead. Since the diaphragm of AAPA comprises a sealing surface that covers and seals the gas opening (fig. 5 of AAPA, para. [0007]), it would be predictable to substitute the projections/grooves at the peripheral edge of the gas opening with projections/grooves on the sealing surface of the diaphragm in order to keep the space within the opening in fluid communication with the interior of the accumulator. Thus, it would be obvious to modify the diaphragm of AAPA et al. such that the sealing surface comprises projections that delimit grooves therebetween.
Given the above modification, since AAPA teaches that the surface that contacts the opening peripheral edge is formed out of the rubber or resin material, the projections will also be formed out of the rubber or resin material. 
AAPA et al. fail to explicitly teach the projections and the communication passages are located entirely within a perimeter of the disc-shaped poppet. However, MPEP 2144.04(IV)(A) states where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In this case, the diaphragm of AAPA comprises a sealing surface configured to make a partial seal with the interior of the housing (fig. 5 of AAPA), and having projections and communication passages that form an annular shape (see modification in view of Miller above). The diaphragm further comprises a poppet having an end surface that overlaps with almost all of the sealing surface of the diaphragm (fig. 5 of AAPA). Increasing the diameter of the end surface of the poppet, and/or changing the diameter of the annular shape formed by the projections and communication passages, such that the annular shape lies within the perimeter of the end surface of the poppet would not create a device that performs differently than the device of AAPA et al. because a smaller diameter of the annular projection/groove shape will still allow fluid communication between the space and the gas chamber, and, a slightly larger poppet end surface will still cover the oil port to prevent the diaphragm from being sucked therein.
Claim 4 recites the communication passages are generated by the uneven shape provided in the diaphragm, and by another uneven shape provided in the opening peripheral edge of the gas filling opening. As detailed in the rejection to claim 1 above, JP601 teaches projections/grooves, i.e. an uneven shape, extending from the opening peripheral edge of the gas opening. Further, it is obvious to provide projections/grooves in the diaphragm as further detailed in the rejection to claim 1 above. While neither JP601 nor Miller teach providing grooves on both the diaphragm and the edge of the opening, providing grooves on both will provide the expected result of creating a larger communication area. Thus, merely adding/duplicating the grooves on the diaphragm and the peripheral edge of the gas opening has no patentable significance. See MPEP 2144.04(VI)(B).
Claim 5 recites the uneven shape is radially provided with a plurality of uneven-shaped portions. As detailed in the rejection to claim 1 above, the diaphragm of AAPA was modified to comprise a plurality of projections and grooves (fig. 2 of Miller).
Claim 6 recites the uneven shape has a projection shape. As detailed in the rejection to claim 1 above, the diaphragm of AAPA was modified to comprise a plurality of projections (fig. 2 of Miller).
Claim 7 recites the uneven shape has a groove shape. As detailed in the rejection to claim 1 above, the diaphragm of AAPA was modified to comprise a plurality of projections that delimit a plurality of grooves 31 therebetween (fig. 2 of Miller).
Claim 8 recites the another uneven shape provided in the opening peripheral edge of the gas filling opening is radially provided with a plurality of uneven-shaped portions. As detailed in the rejection to claims 1 and 4 above, AAPA has been modified to have a plurality of grooves 124, delimited by projections, extending radially from the peripheral edge of the gas opening (fig. 3 of JP601).
Claim 9 recites the another uneven shape provided in the opening peripheral edge of the gas filling opening has a projection shape. As detailed in the rejection to claims 1 and 4 above, AAPA has been modified to have a plurality of grooves, delimited by a plurality of projections, extending radially from the peripheral edge of the gas opening (fig. 3 of JP601). 
Claim 10 recites the another uneven shape provided in the opening peripheral edge of the gas filling opening has a groove shape. As detailed in the rejection to claims 1 and 4 above, AAPA has been modified to have a plurality of grooves extending radially from the peripheral edge of the gas opening (fig. 3 of JP601).
Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of JP601, USPGPub No. 2010/0108168 (“Ota”), and US Patent No. 5,409,041 (“Yoshida”).
Regarding claim 1, AAPA teaches an accumulator (11) comprising: an accumulator housing (21) provided with a gas filling opening (22) and oil port (23); a diaphragm (41) having flexibility provided inside the accumulator housing that divides the accumulator housing into a gas filled chamber (24) and an oil filled chamber (25) (fig. 4, para. [0003]), the diaphragm being formed of a rubber or resin material and configured to contact an opening peripheral edge (22a) of the gas filling opening when deformed in response to a pressure fluctuation in the oil filled chamber (figs. 4-5, paras. [0003]-[0007]); a disc-shaped poppet attached to the diaphragm at a location that corresponds to a location of the gas filling opening (figs. 4-5, para. [0004], i.e. the poppet attached to poppet attachment portion 46); and a space (32) in the gas filling opening (figs. 4-5, para. [0007]). 
AAPA fails to explicitly teach communication passages which allow communication between a space in the gas filling opening and a gas filled chamber of the accumulator housing in a state where the diaphragm contacts the opening peripheral edge of the gas filling opening, the communication passages are generated by an uneven shape …, the uneven shape including a plurality of projections separated by the communication passages. However, this would have been obvious in view of JP601. 
JP601 is also directed to an accumulator (pages 2-3, wherein all references to JP601 refer to the document submitted with the IDS filed on December 19, 2019). JP601 teaches that when the flexible element 11 contacts the peripheral edge of the gas opening that air may be trapped in pockets within the gas chamber (fig. 2, page 3). Thus, JP601 teaches that it is known to provide grooves 124 or holes 125 adjacent the gas opening that allow the gas opening to be in fluid communication with the rest of the gas chamber when the diaphragm 11 is covering the gas opening (figs. 3 & 4, pages 3-5). When the grooves 124 are provided, they are separated by projections that form bottom surface 1211 (fig. 3, page 3).
In this case, both AAPA and JP601 teach an accumulator wherein a flexible element is configured to cover a gas opening. JP601 teaches one of skill in the art that a flexible element covering a gas opening can leave pockets of trapped air elsewhere within the accumulator, thus, it is predictable to remove the pockets of trapped air by providing grooves and/or holes allowing the space within the gas opening to communicate with rest of the gas chamber when the diaphragm covers the gas opening. Therefore, in order to prevent pockets of air having differing pressures when the diaphragm is contacting the opening peripheral edge, it would be obvious to provide grooves on the interior surface of housing 21 of AAPA that extend outward from the opening peripheral edge 22a and allow the gas opening to be in fluid communication with the rest of the gas chamber 24.
Given the above modification, as described by JP601 above, the grooves separate a plurality of projections that define an interior surface that the diaphragm contacts.
AAPA et al. fail to explicitly teach the communication passages are generated by an uneven shape provided in the diaphragm, wherein the projections are formed of the rubber or resin material of the diaphragm. However, this would have been obvious in view of Ota.
Ota teaches an accumulator to have a rubber member 23 therein that is configured to contact and move away from member 12 (figs. 3 & 4). The rubber member 23 comprises spacers 25 and notch portions 25a thereon that allow fluid communication between members 23 & 12 and within the spacers (figs. 5A, 5B & 7, para. [0076] & [0077]). As illustrated in figure 5A, the shape of the projections 25 and grooves 25A is an annular shape.
In this case, both AAPA et al. and Ota are concerned with maintaining fluid communication between two parts inside an accumulator, one of the parts being rubber. While AAPA et al. teach to provide grooves and projections on the non-rubber member, Ota teaches that grooves and projections can predictably be provided on the rubber element instead. Since the rubber diaphragm of AAPA comprises a sealing surface that covers and seals the gas opening (fig. 5 of AAPA, para. [0007]), it would be predictable to substitute the projections/grooves at the peripheral edge of the gas opening with projections/grooves on the rubber sealing surface of the diaphragm in order to keep the space within the opening in fluid communication with the interior of the accumulator. Thus, it would be obvious to modify the diaphragm of AAPA et al. such that the rubber sealing surface comprises projections that delimit grooves therebetween.
AAPA et al. fail to explicitly teach the projections and the communication passages are located entirely within a perimeter of the disc-shaped poppet. However, this would have been obvious in view of Yoshida.
Yoshida is also directed to diaphragm accumulators (fig. 1, col. 1 lines 33-40, col. 3 lines 1-11 & 56-58). Yoshida teaches the diaphragm 2 having a sealing surface configured to cover gas inlet 8, and a poppet 3 configured to cover fluid conduit 9 (fig. 1, col. 3 line 59 - col. 4 line 3). As illustrated in fig. 3, the entire sealing surface is within an outer perimeter of the poppet 3.
In this case, both AAPA et al. and Yoshida are directed to diaphragm accumulators having a poppet to cover a fluid opening. Yoshida teaches one of skill in the art that it is known and predictable for a surface of the diaphragm that is configured to cover the gas opening to be entirely within an outer perimeter of the poppet. Thus, it would be obvious to modify the poppet of AAPA such that the sealing surface is entirely within an outer perimeter of the poppet.
Given the above modification, since the entire sealing surface of the diaphragm of AAPA et al. is within an outer perimeter of the poppet, the annular projection/groove structure will also be within the outer perimeter of the poppet.
Claim 4 recites the communication passages are generated by the uneven shape provided in the diaphragm, and by another uneven shape provided in the opening peripheral edge of the gas filling opening. As detailed in the rejection to claim 1 above, JP601 teaches projections/grooves, i.e. an uneven shape, extending from the opening peripheral edge of the gas opening. Further, it is obvious to provide projections/grooves in the diaphragm as further detailed in the rejection to claim 1 above. While neither JP601 nor Ota teach providing grooves on both members that fluid communication is being maintained between, providing grooves on both will provide the expected result of creating a larger communication area. Thus, merely adding/duplicating the grooves on the diaphragm and the peripheral edge of the gas opening has no patentable significance. See MPEP 2144.04(VI)(B).
Claim 5 recites the uneven shape is radially provided with a plurality of uneven-shaped portions. As detailed in the rejection to claim 1 above, the diaphragm of AAPA was modified to comprise a plurality of projections and grooves (fig. 5A of Ota).
Claim 6 recites the uneven shape has a projection shape. As detailed in the rejection to claim 1 above, the diaphragm of AAPA was modified to comprise a plurality of projections (fig. 5A of Ota).
Claim 7 recites the uneven shape has a groove shape. As detailed in the rejection to claim 1 above, the diaphragm of AAPA was modified to comprise a plurality of projections that delimit a plurality of grooves 31 therebetween (fig. 5A of Ota).
Claim 8 recites the another uneven shape provided in the opening peripheral edge of the gas filling opening is radially provided with a plurality of uneven-shaped portions. As detailed in the rejection to claims 1 and 4 above, AAPA has been modified to have a plurality of grooves 124, delimited by projections, extending radially from the peripheral edge of the gas opening (fig. 3 of JP601).
Claim 9 recites the another uneven shape provided in the opening peripheral edge of the gas filling opening has a projection shape. As detailed in the rejection to claims 1 and 4 above, AAPA has been modified to have a plurality of grooves, delimited by a plurality of projections, extending radially from the peripheral edge of the gas opening (fig. 3 of JP601). 
Claim 10 recites the another uneven shape provided in the opening peripheral edge of the gas filling opening has a groove shape. As detailed in the rejection to claims 1 and 4 above, AAPA has been modified to have a plurality of grooves extending radially from the peripheral edge of the gas opening (fig. 3 of JP601).

Response to Arguments
Applicant's arguments filed October 17, 2022 have been fully considered.  The examiner agrees that the amendments to the claims regarding the uneven shape and poppet overcome the previous rejections. Thus, the previous 103 rejections are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within non-italicized parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”